1
2
3
                                                                    JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ABRAM D. BRAVEBOY,                             Case No. 2:20-cv-10609-JGB-KES
12                Petitioner,
13          v.                                              JUDGMENT
14   TONYA JAMES, Warden,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Dismissing Petition, IT IS ADJUDGED that
19   the Petition is dismissed without prejudice.
20
21   DATED: December 14, 2020               ____________________________________
22                                          JESUS G. BERNAL
                                            UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
